Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin O’Connor on 2-26-21.

The application has been amended as follows: 

In the claims:

In claim 1, the phrase “, wherein the at least one regulatory sequence is selected from the group consisting of a promoter, an enhancer, an intron, a microRNA and a polyA signal sequence” has been added after the phrase “type AAV ITR” in the last line of claim 1.

In claim 29, the phrase “, wherein the at least one regulatory sequence is selected from the group consisting of a promoter, an enhancer, an intron, a microRNA and a polyA signal sequence” has been added after the phrase “CpG modified ITR is not CpG-free” in the last line of claim 29.



In claim 47, the phrase “polyA sequence” in line 2 has been changed to the phrase “polyA signal sequence”.

In claim 48, the phrase “polyA sequence” in line 2 has been changed to the phrase “polyA signal sequence”.

In claim 49, the phrase “polyA sequence” in line 8 has been changed to the phrase “polyA signal sequence”.

In claim 53, the phrase “polyA sequence” in line 2 has been changed to the phrase “polyA signal sequence”.

Claim 5 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of both regulatory sequence and the exogenous sequence are modified to reduce the number of CpG and the 5’ and 3’ ITRs are not CpG-free in the claimed recombinant AAV vector is free of prior art.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632